Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,2,3,11,12 and 20   are rejected under 35 U.S.C 103 as being patentable over XU et al. (USPUB 20200234411) in view of Wu et al. (USPUB 20200293064).

As per claim 1, XU et al. teaches A method for processing images comprising: 
 receiving, by a processor embedded in a storage device ( Paragraph [0066]- “…Operation of the processing cluster 214 can be controlled via a pipeline manager 232…” AND memory taught within Paragraph [0069]),an image from a source (Input image taught within Paragraphs [0186-0187]); identifying, by the processor, luminance and chrominance data for the received image ( Paragraph [0188]); retrieving, by the processor (Paragraph [0205]), a first machine learning model stored in the storage device ( machine learning frame work (604) and the memory  storage taught within Paragraph [0199] and [0204]);  retrieving, by the processor(Paragraph [0205]), a second machine learning model stored in the storage device( machine learning frame work (604) and the memory  storage taught within Paragraph [0199] and [0204]); 
XU et al. does not explicitly teach applying, by the processor, the first machine learning model for making a first prediction about the image based on luminance data; making, by the processor, a first determination in regards to a criterion; in response to making the first determination associated with the criterion, returning, by the processor, a first label associated with the first prediction; making, by the processor, a second determination in regards to the criterion; and in response to making the second determination in regards to the criterion:
applying, by the processor, the second machine learning model for making a second prediction about the image based on the color data associated with the image; and determining, by the processor, a second label associated with the second prediction.  
However, within analogous art, Wu et al. teaches applying, by the processor, the first machine learning model for making a first prediction about the image based on luminance data ( machine learning and the prediction taught within Paragraphs [0040-0041] and the luminance utilized for the calculation for detection taught within Paragraphs [0036] and [0039]) ; making, by the processor, a first determination in regards to a criterion ( determination based on ground truth taught within Paragraphs [0116-0117]) ; in response to making the first determination associated with the criterion, returning, by the processor, a first label associated with the first prediction ( labels associated with prediction taught within Paragraphs [0118] and [0128]) ; making, by the processor, a second determination in regards to the criterion; and in response to making the second determination in regards to the criterion ( determination based on ground truth taught within Paragraphs [0116-0117]): applying, by the processor, the second machine learning model for making a second prediction about the image based on the color data associated with the image ( Paragraphs [0232-0234]) ; and determining, by the processor, a second label associated with the second prediction( labels associated with prediction taught within Paragraphs [0118] and [0128]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Wu et al. within the modified teaching of the Methods and systems using camera devices for deep channel and convolutional neural network images and formats mentioned by XU et al.  because the Temporal information prediction in autonomous machine applications mentioned Wu et al.  provides a system and method for implementing parallel computations to improve run-time efficiency and accuracy of predictions of the sequential DNN.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Temporal information prediction in autonomous machine applications mentioned Wu et al.  within the modified teaching of the Methods and systems using camera devices for deep channel and convolutional neural network images and formats mentioned by XU et al.  for implementation of a system and method for parallel computations to improve run-time efficiency and accuracy of predictions of the sequential DNN.

As per claim 2, Combination of  XU et al. and Wu et al. teach claim 1, 
XU et al. teaches wherein the storage device comprises a solid state drive, and the embedded processor comprises a field programmable gate array ( FIG. 14- FPGA ( 1404) includes the neural network  processing ( 1406)  and Paragraph [0187]) .  

As per claim 3, Combination of  XU et al. and Wu et al. teach claim 1,
XU et al. teaches wherein the first and second machine learning models comprise a deep neural network (  The machine learning stack for processing the images taught within Paragraph [0076]- “… a first portion of the GPGPU cores 262 include a single precision FPU and an integer ALU while a second portion of the GPGPU cores include a double precision FPU….” AND  Paragraph [0084]- “…In some embodiments, a parallel processor or GPGPU as described herein is communicatively coupled to host/processor cores to accelerate graphics operations, machine-learning operations, pattern analysis operations, and various general purpose GPU (GPGPU) functions….” AND Paragraph [0140] –“FIG. 6 is a generalized diagram of a machine learning software stack 600. A machine learning application 602 can be configured to train a neural network using a training dataset or to use a trained deep neural network to implement machine intelligence….”). 

As per claim 11, XU et al. teaches  A programmable data storage system comprising: a non-volatile memory ( FIG. 2A and Paragraphs [0050-0051]) ; a storage controller configured to control the non-volatile memory ( Paragraph [0066]- “…Operation of the processing cluster 214 can be controlled via a pipeline manager 232…” AND memory taught within Paragraph [0069])  ; and a processor configured to:  receive an image from a source (Input image taught within Paragraphs [0186-0187]) ; identify luminance and chrominance data for the received image ( Paragraph [0188]) ; retrieve from the non-volatile memory, via the storage controller ( Paragraph [0205]- “… A memory controller hub 1916 facilitates communication between a memory device and other components of system 1900, while an I/O Controller Hub (ICH) 1930 provides connections to I/O devices via a local I/O bus. In one embodiment, the logic of the memory controller hub 1916 is integrated within the processor….”) , a first machine learning model stored in the storage device ( machine learning frame work (604) and the memory  storage taught within Paragraph [0199] and [0204]) ; 
retrieve from the non-volatile memory, via the storage controller( Paragraph [0205]- “… A memory controller hub 1916 facilitates communication between a memory device and other components of system 1900, while an I/O Controller Hub (ICH) 1930 provides connections to I/O devices via a local I/O bus. In one embodiment, the logic of the memory controller hub 1916 is integrated within the processor….”), a second machine learning model stored in the storage device ( machine learning frame work (604) and the memory  storage taught within Paragraph [0199] and [0204]); 
 XU et al. does not explicitly teach apply the first machine learning model for making a first prediction about the image based on luminance data without considering color data; make a first determination in regards to a criterion; in response to making the first determination in regards to the criterion, return a first label associated with the first prediction; make a second determination in regards to the criterion; and  in response to making the second determination in regards to the criterion: apply the second machine learning model for making a second prediction about the image based on the color data associated with the image; and  determine a second label associated with the second prediction.  
However, within analogous art, Wu et al. teaches apply the first machine learning model for making a first prediction about the image based on luminance data without considering color data ( machine learning and the prediction taught within Paragraphs [0040-0041] and the luminance utilized for the calculation for detection taught within Paragraphs [0036] and [0039]) ; make a first determination in regards to a criterion ( determination based on ground truth taught within Paragraphs [0116-0117]) ; in response to making the first determination in regards to the criterion, return a first label associated with the first prediction ( labels associated with prediction taught within Paragraphs [0118] and [0128]) ; make a second determination in regards to the criterion; and  in response to making the second determination in regards to the criterion( determination based on ground truth taught within Paragraphs [0116-0117]): apply the second machine learning model for making a second prediction about the image based on the color data associated with the image ( Paragraphs [0232-0234]) ; and  determine a second label associated with the second prediction( labels associated with prediction taught within Paragraphs [0118] and [0128]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Wu et al. within the modified teaching of the Methods and systems using camera devices for deep channel and convolutional neural network images and formats mentioned by XU et al.  because the Temporal information prediction in autonomous machine applications mentioned Wu et al.  provides a system and method for implementing parallel computations to improve run-time efficiency and accuracy of predictions of the sequential DNN.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Temporal information prediction in autonomous machine applications mentioned Wu et al.  within the modified teaching of the Methods and systems using camera devices for deep channel and convolutional neural network images and formats mentioned by XU et al.  for implementation of a system and method for parallel computations to improve run-time efficiency and accuracy of predictions of the sequential DNN.

As per claim 12, Combination of  XU et al. and Wu et al. teach claim 11,
XU et al. teaches wherein the first and second machine learning models comprise a deep neural network (  The machine learning stack for processing the images taught within Paragraph [0076]- “… a first portion of the GPGPU cores 262 include a single precision FPU and an integer ALU while a second portion of the GPGPU cores include a double precision FPU….” AND  Paragraph [0084]- “…In some embodiments, a parallel processor or GPGPU as described herein is communicatively coupled to host/processor cores to accelerate graphics operations, machine-learning operations, pattern analysis operations, and various general purpose GPU (GPGPU) functions….” AND Paragraph [0140] –“FIG. 6 is a generalized diagram of a machine learning software stack 600. A machine learning application 602 can be configured to train a neural network using a training dataset or to use a trained deep neural network to implement machine intelligence….”). 

As per claim 20, Combination of  XU et al. and Wu et al. teach claim 11,
XU et al. teaches wherein the processor includes a field programmable gate array ( FIG. 14- FPGA ( 1404) includes the neural network  processing ( 1406)  and Paragraph [0187]) .  


2.	Claims 4,5,8,9,10,13,14,17,18 and 19  are   rejected under 35 U.S.C 103 as being patentable over XU et al. (USPUB 20200234411) in view of Wu et al. (USPUB 20200293064) in further view of Lin et al. (USPUB 20200349464).

As per claim 4, Combination of  XU et al. and Wu et al. teach claim 1,
Combination of  XU et al. and Wu et al. does not explicitly teach wherein the first or second prediction determines that an object is depicted in the image, and the first or second label identifies the object.
However, within analogous art, Lin et al.  teaches wherein the first or second prediction determines that an object is depicted in the image (Paragraph [0097]- “… bounding box proposals defining a predicted location in the image 591a for each object. The loss determination engine 110 (FIG. 1) can compare the proposed masks 553a to the mask labels for the image 591a in order to determine a mask prediction loss associated with the output ….”) , and the first or second label identifies the object ( Paragraph [0099]- “…ground truth outputs that include overall box match prediction labels (e.g., for comparing with overall box prediction 587a output)…” AND Paragraph [0109] ) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Lin et al.  within the combined modified teaching of the Temporal information prediction in autonomous machine applications mentioned Wu et al.  and the Methods and systems using camera devices for deep channel and convolutional neural network images and formats mentioned by XU et al.  because the Multi-module and multi-task machine learning system based on an ensemble of datasets mentioned by Lin et al.  provides a system and method for implementing  machine learning model for utilizing different datasets for performing multi task learning. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Multi-module and multi-task machine learning system based on an ensemble of datasets mentioned by Lin et al.  within the combined modified teaching of the Temporal information prediction in autonomous machine applications mentioned Wu et al.  and the Methods and systems using camera devices for deep channel and convolutional neural network images and formats mentioned by XU et al.   for implementation of a system and method for  machine learning model for utilizing different datasets for performing multi task learning.

As per claim 5, Combination of  XU et al. and Wu et al. teach claim 1,
Combination of  XU et al. and Wu et al. does not explicitly teach wherein the first label identifies the object, and the second label provides color information for the identified object.
However, within analogous art, Lin et al.  teaches wherein the first label identifies the object, and the second label provides color information for the identified object ( Paragraph [0074]- “…ach different classification can be represented by a pixel color (e.g., green for a person, black for the background), in which case all objects belonging to the same class will have the same color representation….” AND Paragraph [0103]- “…The dataset also includes ground truth outputs, including category match score labels (e.g., for comparing with category match score 579a output), attribute match score labels (e.g., for comparing with attribute match score 581a output), and relationship match score labels (e.g., for comparing with relationship match score 583a output). …”) .  

As per claim 8, Combination of  XU et al. and Wu et al. teach claim 1,
Combination of  XU et al. and Wu et al. does not explicitly teach wherein the first machine learning model is trained with images containing luminance data.
However, within analogous art, Lin et al.  teaches wherein the first machine learning model is trained with images containing luminance data (Paragraph [0060]- “…. Each number in the array can include a value from 0 to 255 describing the pixel intensity at that position in the array. In one example, the array can include a 28×28×3 array of numbers with 28 rows and 28 columns of pixels and 3 color components (such as red, green, and blue, or luma and two chroma components, or the like)….”) .  

As per claim 9, Combination of  XU et al. and Wu et al. teach claim 1,
Combination of  XU et al. and Wu et al. does not explicitly teach wherein the second machine learning model is trained with images containing the color data.
However, within analogous art, Lin et al.  teaches wherein the second machine learning model is trained with images containing the color data(Paragraph [0074]- “…each different classification can be represented by a pixel color (e.g., green for a person, black for the background), in which case all objects belonging to the same class will have the same color representation.” AND machine learning model taught within Paragraph [0069]) .  

As per claim 10, Combination of  XU et al. and Wu et al. teach claim 1,
Combination of  XU et al. and Wu et al. does not explicitly teach wherein the storage device is hosted in a computing device of at least one of an autonomous vehicle, edge data center, or smart store.
However, within analogous art, Lin et al.  teaches wherein the storage device is hosted in a computing device of at least one of an autonomous vehicle, edge data center, or smart store ( Paragraph [0033]- “FIG. 1 is a block diagram illustrating an example of
a machine learning system 100 including a multi-module machine learning model 106 that can be trained using multiple datasets (a first dataset 102a, a second dataset 102b, up to an Nth dataset 102n). The machine learning system 100 can be implemented by and/or included in a computing device. For example, the computing device can include a server, a personal computer, a tablet computer, a mobile device, a wearable device, and/or any other computing device with the resource capabilities to perform the techniques …”) .  

As per claim 13, Combination of  XU et al. and Wu et al. teach claim 11,
Combination of  XU et al. and Wu et al. does not explicitly teach wherein the first or second prediction determines that an object is depicted in the image, and the first or second label identifies the object.
However, within analogous art, Lin et al.  teaches wherein the first or second prediction determines that an object is depicted in the image(Paragraph [0097]- “… bounding box proposals defining a predicted location in the image 591a for each object. The loss determination engine 110 (FIG. 1) can compare the proposed masks 553a to the mask labels for the image 591a in order to determine a mask prediction loss associated with the output ….”), and the first or second label identifies the object (Paragraph [0099] - “…ground truth outputs that include overall box match prediction labels (e.g., for comparing with overall box prediction 587a output)…” AND Paragraph [0109]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Lin et al.  within the combined modified teaching of the Temporal information prediction in autonomous machine applications mentioned Wu et al.  and the Methods and systems using camera devices for deep channel and convolutional neural network images and formats mentioned by XU et al.  because the Multi-module and multi-task machine learning system based on an ensemble of datasets mentioned by Lin et al.  provides a system and method for implementing machine learning model for utilizing different datasets for performing multi task learning. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Multi-module and multi-task machine learning system based on an ensemble of datasets mentioned by Lin et al.  within the combined modified teaching of the Temporal information prediction in autonomous machine applications mentioned Wu et al.  and the Methods and systems using camera devices for deep channel and convolutional neural network images and formats mentioned by XU et al.   for implementation of a system and method for machine learning model for utilizing different datasets for performing multi task learning.


As per claim 14, Combination of XU et al. and Wu et al. teach claim 11,
Combination of XU et al. and Wu et al. does not explicitly teach wherein the first label identifies the object, and the second label provides color information for the identified object.
However, within analogous art, Lin et al.  teaches wherein the first label identifies the object, and the second label provides color information for the identified object ( Paragraph [0074]- “…ach different classification can be represented by a pixel color (e.g., green for a person, black for the background), in which case all objects belonging to the same class will have the same color representation….” AND Paragraph [0103] - “…The dataset also includes ground truth outputs, including category match score labels (e.g., for comparing with category match score 579a output), attribute match score labels (e.g., for comparing with attribute match score 581a output), and relationship match score labels (e.g., for comparing with relationship match score 583a output). …”) .  

As per claim 17, Combination of XU et al. and Wu et al. teach claim 11,
Combination of XU et al. and Wu et al. does not explicitly teach wherein the first machine learning model is trained with images containing luminance data.
However, within analogous art,Lin et al.  teaches wherein the first machine learning model is trained with images containing luminance data (Paragraph [0060]- “…. Each number in the array can include a value from 0 to 255 describing the pixel intensity at that position in the array. In one example, the array can include a 28×28×3 array of numbers with 28 rows and 28 columns of pixels and 3 color components (such as red, green, and blue, or luma and two chroma components, or the like)….”) .  

As per claim 18, Combination of  XU et al. and Wu et al. teach claim 11,
Combination of  XU et al. and Wu et al. does not explicitly teach wherein the second machine learning model is trained with images containing the color data.
However, within analogous art, Lin et al. wherein the second machine learning model is trained with images containing the color data (Paragraph [0074]- “…each different classification can be represented by a pixel color (e.g., green for a person, black for the background), in which case all objects belonging to the same class will have the same color representation.” AND machine learning model taught within Paragraph [0069]). 

As per claim 19, Combination of  XU et al. and Wu et al. teach claim 11,
Combination of  XU et al. and Wu et al. does not explicitly teach wherein the storage device is hosted in a computing device of at least one of an autonomous vehicle, edge data center, or smart store.
However, within analogous art, Lin et al.  teaches wherein the storage device is hosted in a computing device of at least one of an autonomous vehicle, edge data center, or smart store ( Paragraph [0033]- “FIG. 1 is a block diagram illustrating an example of
a machine learning system 100 including a multi-module machine learning model 106 that can be trained using multiple datasets (a first dataset 102a, a second dataset 102b, up to an Nth dataset 102n). The machine learning system 100 can be implemented by and/or included in a computing device. For example, the computing device can include a server, a personal computer, a tablet computer, a mobile device, a wearable device, and/or any other computing device with the resource capabilities to perform the techniques …”) .  


3.	Claims 7 and 16  are   rejected under 35 U.S.C 103 as being patentable over XU et al. (USPUB 20200234411) in view of Wu et al. (USPUB 20200293064) in further view of CHO et al. (USPUB 20190246102).


As per claim 7, Combination of  XU et al. and Wu et al. teach claim 1,  
Combination of  XU et al. and Wu et al. does not explicitly teach further comprising: identifying an image processing task, wherein the second determination is made in response to determining that the image processing task includes color prediction.
However, within analogous art, CHO et al. teaches further comprising: identifying an image processing task, wherein the second determination is made in response to determining that the image processing task includes color prediction( Paragraph [0349]- “…the number of intra prediction modes may differ depending on whether a color component is a luma signal or a chroma signal. Alternatively, the number of intra-prediction modes corresponding to a luma component block may be greater than the number of intra-prediction modes corresponding to a chroma component block.”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of CHO et al.  within the combined modified teaching of the Temporal information prediction in autonomous machine applications mentioned Wu et al.  and the Methods and systems using camera devices for deep channel and convolutional neural network images and formats mentioned by XU et al.  because the Method and apparatus for video encoding and video decoding based on neural network mentioned by CHO et al.  provides a system and method for implementing  prediction for a frame within image processing using a neural network.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and apparatus for video encoding and video decoding based on neural network mentioned by CHO et al.  within the combined modified teaching of the Temporal information prediction in autonomous machine applications mentioned Wu et al.  and the Methods and systems using camera devices for deep channel and convolutional neural network images and formats mentioned by XU et al.   for implementation of a system and method for  the prediction for a frame within image processing using a neural network.

As per claim 16, Combination of  XU et al. and Wu et al. teach claim 11,
Combination of  XU et al. and Wu et al. does not explicitly teach wherein the processor is further configured to: identify an image processing task, wherein the second determination is made in response to determining that the image processing task includes color prediction.
However, within analogous art, CHO et al. teaches wherein the processor is further configured to: identify an image processing task, wherein the second determination is made in response to determining that the image processing task includes color prediction( Paragraph [0349]- “…the number of intra prediction modes may differ depending on whether a color component is a luma signal or a chroma signal. Alternatively, the number of intra-prediction modes corresponding to a luma component block may be greater than the number of intra-prediction modes corresponding to a chroma component block.”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of CHO et al.  within the combined modified teaching of the Temporal information prediction in autonomous machine applications mentioned Wu et al.  and the Methods and systems using camera devices for deep channel and convolutional neural network images and formats mentioned by XU et al.  because the Method and apparatus for video encoding and video decoding based on neural network mentioned by CHO et al.  provides a system and method for implementing  prediction for a frame within image processing using a neural network.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and apparatus for video encoding and video decoding based on neural network mentioned by CHO et al.  within the combined modified teaching of the Temporal information prediction in autonomous machine applications mentioned Wu et al.  and the Methods and systems using camera devices for deep channel and convolutional neural network images and formats mentioned by XU et al.   for implementation of a system and method for  the prediction for a frame within image processing using a neural network.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

4.          Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 


As to claim 6, prior art of record does not teach or suggest the limitation mentioned within claim 6: “…determining a confidence value of the first prediction, wherein the second determination is made in response to determining that the confidence level of the first prediction is below a threshold value.” 

As to claim 15, prior art of record does not teach or suggest the limitation mentioned within claim 15: “…determine a confidence value of the first prediction, wherein the determining whether the criterion has been satisfied includes determining whether the confidence level of the first prediction satisfies a threshold value.  ” 






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637